internal_revenue_service number release date index number -------------------------------------------- ------------------------------------------------- -------------------------------------------- ---------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-137065-05 date date legend husband wife trust date child child child grandchild grandchild grandchild grandchild grandchild grandchild grandchild grandchild great-grandchild great-grandchild great-grandchild state statute a ------------------------------------------------------------------------------------------------------------------ state statute b --------------------------------------------------------------------------------------------------------------- dear ---------- --------------------------------- -------------------------- ------------------------------------------------- -------------------------- ------------------------- -------------------------- ------------------------- ----------------------------- ------------------------ --------------------------- -------------------------- ------------------------------ --------------------------- ---------------------------------- ---------------------------- ---------------------- ------------------- ---------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ plr-137065-05 this is in response to your authorized representative’s letter of date requesting rulings regarding the application of the income estate gift and generation- skipping transfer agst tax consequences of a proposed transaction this letter responds to that request the information submitted and the representations made are as follows husband and wife created trust on date the initial beneficiaries of trust were husband and wife’s three children child child and child child child and child are now deceased child was survived by four children grandchild grandchild grandchild and grandchild all of whom are currently alive child was survived by four children grandchild grandchild grandchild and grandchild grandchild and grandchild are currently alive grandchild is deceased but survived by great-grandchild grandchild is deceased but survived by great-grandchild and great-grandchild child was not survived by any descendants paragraph first of trust provides generally that the trustee shall distribute at least quarter annually all of the net_income of the trust to child child and child in equal portions in addition the trustee is permitted to pay to child child and child so much of the principal of the trust as the trustee deems necessary to maintain child child and child in the degree of comfort and well-being to which they have become accustomed paragraph first further provides that if any one or more of the children shall not be living at any time designated for payment of net_income or application of principal and if such deceased child is survived by issue the portion such deceased child would have received if living shall be devoted by the trustee to the support care maintenance and education of the issue of such deceased child in addition if any one or more of the children shall not be living at the time for distribution of principal and shall have died without surviving issue then the share of principal for such deceased child shall be divided equally among the survivors of child child and child paragraph fifth as modified by two state court decrees authorizes each current trustee to appoint one or more successor trustees subject_to certain requirements the current trustees of trust are four of the six living grandchildren of husband and wife grandchild grandchild grandchild and grandchild the current beneficiaries of trust are the six living grandchildren grandchild grandchild grandchild grandchild grandchild and grandchild and three of the great-grandchildren great-grandchild great-grandchild and great- grandchild of husband and wife great-grandchild replaced grandchild who is deceased as a beneficiary of trust great-grandchild and great-grandchild replaced grandchild who is deceased as a beneficiary of trust plr-137065-05 the trustees of trust have filed a petition to construe and vary the terms of trust specifically the petition requests that the court approve a division of trust into nine separate shares the separate trusts with each separate trust to be held for the primary benefit of one of the nine current beneficiaries of trust under state statute a the trustees have the power on the division of trust to allocate particular assets in proportionate or disproportionate shares value the trust property for those purposes and adjust for resulting differences in valuation pursuant to state statute a the trustees propose to allocate assets equal to one-eighth of the value of trust’s assets to each of the separate trusts for granchild grandchild grandchild grandchild grandchild grandchild and great-grandchild in addition the trustees propose to allocate assets equal to one-sixteenth of the value of trust’s assets to each of the separate trusts for great-grandchild and great- grandchild the assets of trust which consist entirely of publicly_traded_securities municipal_bonds and cash or cash equivalents will be distributed to the separate trusts on a pro-rata basis following the division paragraph first will be construed to provide that while the primary beneficiary is living the trustee will have discretion to distribute trust income or principal to or for the support care maintenance and education of the primary beneficiary if the primary beneficiary dies before june the termination_date of trust and each separate trust the trustee will distribute the net trust income to the primary beneficiary’s then living issue per stirpes and the trustees will have the discretion to distribute principal to the primary beneficiary’s then living issue per stirpes in addition paragraph fifth will be construed i to provide for the appointment of trustees for each separate trust ii to require that each trustee of a separate trust be a corporate trustee or a descendant of husband and wife iii to require that there always be at least one trustee serving with respect to each separate trust who is not a current beneficiary of such trust iv to direct that all decisions regarding discretionary distributions of income or principal be made by the trustee or trustees other than the current beneficiary and v to set forth procedures for the appointment and removal of trustees the trustees and the beneficiaries of trust have consented to the proposed division of trust into the separate trusts and the proposed construction of paragraph first and paragraph fifth in the manner set forth above your authorized representative has requested the following rulings with respect to trust plr-137065-05 the proposed construction and modification of trust will not cause trust or any of the separate trusts to lose their status as a_trust that is exempt from the gst tax the proposed construction and modification of trust will not result in any beneficiary of a separate trust having a general_power_of_appointment under sec_2041 of the internal_revenue_code over any assets of such separate trust the proposed construction and modification of trust will not result in any beneficiary of a separate trust possessing a general_power_of_appointment under sec_2514 over any assets of such separate trust the proposed division will not cause trust any of the separate trusts or any of the beneficiaries to recognize any gain_or_loss from the sale_or_other_disposition of property under sec_61 or sec_1001 pursuant to sec_1015 the tax basis of the separate trusts in each property received in the proposed division will be the same as the tax basis of trust in the property pursuant to sec_1223 the holding_period of the separate trusts in each property received in the proposed division will include the holding_period of trust in the property ruling sec_2601 imposes a tax on every generation-skipping_transfer section b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 b or c relating to property includible in the grantor's gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from the application of chapter by b a of the act a pro_rata portion of subsequent plr-137065-05 distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener's error will not cause an exempt trust to be subject_to the gst provisions if the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 provides that a judicial construction of a governing sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraphs b i a b or c of this subsection by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if -- the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 example provides as follows in grantor established an irrevocable_trust for the benefit of grantor's children a and b and their issue the trust is to terminate on the death of the last to die of a and b at which time the principal is to be distributed to their issue however the provision governing the termination of the trust is ambiguous regarding whether the trust principal is to be distributed per stirpes only to the children of a and b or per capita among the children grandchildren and more remote issue of a and b in the trustee files a construction suit with the appropriate local court to resolve the ambiguity the court issues an order construing the instrument to provide for per capita distributions to the children grandchildren and more remote issue of a and b living at the time the trust terminates the court's construction resolves a bona_fide issue regarding the proper interpretation of the instrument and is consistent with applicable state law as it would be interpreted by the highest court of the state therefore the trust will not be subject_to the provisions of chapter sec_26_2601-1 example considers a situation where prior to date grantor established an irrevocable_trust for the benefit of grantor's plr-137065-05 two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for the benefit of a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust principal is to be distributed equally to a's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b's issue is identical except for the beneficiaries and terminates at b's death at which time the trust principal is to be distributed equally to b's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the example concludes that the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in the present case trust was irrevocable on date and it is represented that no additions actual or constructive have been made to trust after that date the proposed division of trust into the separate trusts i will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons holding the beneficial interests prior to the division and ii will not extend the time for vesting of any beneficial_interest beyond the period provided for under trust in addition the proposed construction of paragraph first and paragraph fifth following the division of trust into the separate trusts is consistent with applicable local law and resolves bona_fide issues regarding the interpretation of certain provisions of the trust instrument based on the facts presented and the representations made we conclude that the proposed construction and division of trust will not affect the status of trust or the separate trusts as exempt from the generation-skipping_transfer_tax ruling sec_2 and sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after plr-137065-05 date or with respect to which the decedent has at any time exercised or released a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent's gross_estate under sec_2035 to inclusive for purposes of sec_2041 the power_of_appointment shall be considered to exist on the date of the decedent's death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent's death notice has been given or the power has been exercised sec_2041 defines the term general_power_of_appointment as a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate however under sec_2042 a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment under sec_20_2041-1 of the estate_tax regulations a power is limited by an ascertainable_standard if the extent of the holder’s duty to exercise and not exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them the words support and maintenance are synonymous and their meaning is not limited to the bare necessities of life a power to use property for the comfort welfare or happiness of the holder of the power is not limited by the requisite standard in determining whether a power is limited by an ascertainable_standard it is immaterial whether the beneficiary is required to exhaust his other income before the power can be exercised sec_2501 provides generally that a tax is imposed for each calendar under sec_2514 the exercise or release of a general power of under sec_2514 a general_power_of_appointment is defined as a power year on the transfer of property by gift by any individual resident or nonresident appointment created after date is a transfer of property by the individual possessing such power that is exercisable in favor of the individual possessing the power his estate his creditors or creditors of his estate however under sec_2514 a power to consume invade or appropriate property for the benefit of the possessor that is limited by an ascertainable_standard relating to the health education support or maintenance of the possessor is not a general_power_of_appointment sec_20_2041-1 defining a general_power_of_appointment for purposes of sec_2514 thus the rules governing when a power_of_appointment is limited by an ascertainable sec_25_2514-1 of the gift_tax regulations contains rules similar to although federal_law controls in determining how the powers and rights a review of state law in this case has revealed no law directly on point in revrul_76_547 c b the income_beneficiary of a_trust held the plr-137065-05 standard under sec_2041 also apply under sec_2514 in addition the term power_of_appointment has the same meaning for purposes of both the gift and estate_tax see revrul_76_547 1976_2_cb_302 power as trustee to invade principal for the individual’s own care maintenance health and enjoyment under the revenue_ruling the word enjoyment is not sufficiently restrictive to limit the power to an ascertainable_standard under sec_2514 however the revenue_ruling raises no concerns about the word care possessed by an individual are taxed state law prevails in determining the nature and extent of the powers and rights possessed by such persons see 309_us_78 thus whether a trustee’s power is limited by an ascertainable_standard relating to health education support or maintenance is a matter of state law accordingly under 387_us_456 we must determine what the law of state as it applies to trust is likely to be and trustee of a_trust that confers on the trustee a power to make discretionary distributions for the trustee’s personal benefit may exercise the power only in accordance relating to the trustee’s individual health education support or maintenance within the meaning of sec_2041 and sec_2514 although state statute b was enacted after trust was executed and does not appear to have a retroactive effect the statute is instructive in the present case and suggests that the trustees’ power to distribute income and principal is limited by an ascertainable_standard can only be exercised for the support care maintenance and education of the respective beneficiaries under sec_20_2041-1 and sec_25_2514-1 a power to distribute income or principal for the health education or support of the holder is not a general_power_of_appointment further under the regulations the terms support and maintenance are treated as being synonymous we believe that the term care is also synonymous with terms support and maintenance see revrul_76_547 we further believe that such an interpretation is consistent with state law as it would be applied by the highest court of state see state statute b trustee of trust currently possesses a general_power_of_appointment because distributions of income and principal are limited by an ascertainable_standard we further conclude that the proposed construction and division will not result in any state statute b provides that a person other than a settlor who is a beneficiary in the present case a trustee’s power to invade the trust income and principal based on the foregoing we conclude that no beneficiary who is serving as a plr-137065-05 beneficiary who is serving as a trustee of a separate trust having a general_power_of_appointment over any assets of such separate trust under sec_2041 or sec_2514 sec_1001 provides that the gain from the sale_or_other_disposition of sec_1_1001-1 of the income_tax regulations provides as a general_rule sec_61 provides that gross_income includes gains derived from dealings ruling in property property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1001 provides that except as otherwise provided the entire amount of the gain_or_loss on the sale_or_exchange of property is recognized that except as otherwise provided in subtitle a the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially in either kind or in extent is treated as income or as loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange of property is a disposition under sec_1001 see sec_1_1001-1 property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests in order to extinguish their survivorship interests an exchange of property results in the realization of gain under sec_1001 if the properties exchanged are materially different 499_us_554 a material difference exists when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite in this case the separate trusts will be funded on a pro-rata basis accordingly based on the information submitted and the representations made we conclude that the proposed division of trust into the separate trusts on a pro-rata basis will not cause the interests of the beneficiaries of the separate trusts to differ materially the beneficiaries will hold essentially the same interests before and after the pro-rata division therefore the proposed construction and division of trust will not result in the realization of any gain_or_loss from a sale_or_other_disposition of property under sec_61 and sec_1001 revrul_56_437 1956_2_cb_507 holds that a partition of jointly owned plr-137065-05 ruling sec_5 sec_1015 provides that if property is acquired by a transfer in trust other than a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of subtitle a such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person see also sec_1_1223-1 based upon the information submitted and representations made we conclude that because sec_1001 does not apply to the proposed construction and division of trust under sec_1015 the basis of the assets received by the separate trusts from trust will be the same after the division and construction as the basis of those assets before the construction and division furthermore pursuant to sec_1223 the holding_period of each asset in the separate trusts will include the holding_period of that asset in the hands of trust the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-137065-05 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely james f hogan senior technician reviewer branch passthroughs special industries enclosures copy for purposes cc
